COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Rescue Concepts, Inc., Relator

Appellate case number:      01-15-00624-CV

Trial court case number:    2014-71749

Trial court:                270th District Court of Harris County

       On July 22, 2015, relator, Rescue Concepts, Inc., filed a petition for a writ of
mandamus seeking to vacate the respondent trial judge’s July 13, 2015 order denying
relator’s motion to expunge lis pendens, to grant the relator’s motion to expunge the lis
pendens filed by the real party in interest, HouReal Corporation, and to tax costs against
the real party in interest, HouReal Corporation.

       On July 27, 2015, Rescue Concepts, Inc., filed a motion for expedited
consideration. Accordingly, the Court grants the motion to expedite and requests a
response to the petition for a writ of mandamus by any real party in interest. See TEX. R.
APP. P. 52.8(b)(1). The response shall be filed within 14 days from the date of this
order. See TEX. R. APP. P. 2, 52.4. The reply of Rescue Concepts, Inc., if any, shall be
filed within 7 days of the date of the real party in interest’s response.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: July 27, 2015